Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 4:
		A driving assistance program product stored in a non-transitory storage medium and executed by a control unit of a driving assistance device for use in a subject vehicle, wherein the driving assistance device includes a risk handling unit that executes a risk handling measure against an event threatening a safety of a driver of the subject vehicle when an occurrence of the event is predicted, the driving assistance program product comprising instructions for implementing:

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The newly added limitations in independent claim 1 and mirrored in independent original claim 4, renumbered claim 3, specifically, 
“the degree of the risk of the event threatening the safety of the driver is obtained converting observation information from one or more vehicle sensors or communication devices into a logical formula, assigning a cost value to the logical formula, generating a proof candidate group of a plurality of proof candidates by using backwards inference on the logical formula with the assigned cost value 
were found to distinguish the application from the prior art made of record and other art not previously made of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakima et al. (US 9499156) teaches a driving assistance system and display that may determine a degree of risk associated with a collision with another vehicle. 
Mariet et al. (US 8676431) teaches a vehicle display that may represent the risk associated with the surrounding environment of a vehicle by color coding segments on the display
Kubo et al
Nakamori (US 7904247) teaches altering driving assistance based on the determined risk associated with an object in the environment around a vehicle.
Simon (US 20140225721) teaches a display unit which can show the driving condition of an own vehicle incorporating safety.
Sato (US 20170132481) teaches a vehicle display that shows an indicator of the own vehicle and a segmented environment around the own vehicle which may change in color based on a determined level of risk.
Sugita et al. (US 20160129836) teaches a vehicle display that shows risk associated with the trajectory of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.S.W./               Examiner, Art Unit 3661                     


/THOMAS G BLACK/               Supervisory Patent Examiner, Art Unit 3661